Citation Nr: 1736026	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  14-17 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for hearing loss in the left ear, and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for an eye injury, and, if so, whether service connection is warranted.

3.  Entitlement to service connection for hearing loss in the right ear.

4.  Entitlement to service connection for disequilibrium.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran, son


ATTORNEY FOR THE BOARD

C. Edwards, Associate Counsel


INTRODUCTION
The Veteran served on active duty from May 19, 1952 to May 5, 1954.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in May 2017 and a transcript of this hearing is of record.

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) (2016) ("advanced age" is defined as 75 or more years of age).

In the instant case, the Veteran is attempting to reopen claims that were denied by the Board in July 1964.  The Veteran's claims file was lost; and while an attempt to rebuild the file was undertaken, much of the file remains unavailable for review.  The Veteran submitted documents from the VA and RO, private treatment records, and statements from himself and others in support of his claim.  As a result, the evidence of record is sufficient to proceed with decisions on the issues that the Board is deciding at this time.

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).

In this decision, the Board is reopening the claim for entitlement to service connection for left ear hearing loss based on November 1977 and May 2017 private medical examinations.  The Board is also granting service connection for disequilibrium and left ear hearing loss and denying service connection for right ear hearing loss.


FINDINGS OF FACT

1.  In an unappealed July 1964 decision, the Board denied the claims for service connection for left ear hearing loss and eye injury; and evidence added to the record since does not raise a reasonable possibility of substantiating the claim for a current eye disability that is related to service.

2.  The Veteran was involved in an explosion in service that caused temporary loss of vision and hearing, facial lacerations, and disequilibrium.

3.  The preponderance of the evidence is against a finding that the Veteran's right ear hearing loss is related to service.

4.  Resolving all doubt in favor of the Veteran, left ear hearing loss and disequilibrium are related to service.




CONCLUSIONS OF LAW

1.  The July 1964 Board decision, which denied the claims for service connection for left ear hearing loss and eye injury, is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2016).

2.  The criteria to reopen a claim for service connection for eye injury are not met.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

3.  The criteria to reopen a claim for service connection for left ear hearing loss are met.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

4.  The criteria for service connection for right ear hearing loss are not met.
38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304

5.  The criteria for service connection for left ear hearing loss and disequilibrium are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veteran's claim and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Here, the Board finds that a VA examination is unnecessary.  While it is clear that the Veteran has current disabilities of bilateral hearing loss and disequilibrium, the Board has determined that there is sufficient competent evidence of record to make a decision on the Veteran's service connection claims.  Therefore, VA examinations are not required.  38 C.F.R. § 3.159(c)(4)(i), (ii).
New and Material Evidence: Left Ear Hearing Loss and Eye Injury

Unappealed decisions of the Board are final on the date stamped on the face of the decision, in the absence of clear and unmistakable error (CUE), and are not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 7104, 7111.  When the Board affirms a decision of an RO, the RO determination "is subsumed by the final appellate decision" pursuant to 38 C.F.R. § 20.1104.  The effect of subsuming is that, as a matter of law, no claim of CUE can exist with respect to that RO decision.  See 38 C.F.R. § 20.1104; Dittrich v. West, 163 F.3d 1349 (Fed. Cir. 1998); Donovan v. West, 158 F. 3d 1377 (Fed. Cir. 1998); Chisem v. Gober, 10 Vet. App. 526, 528 (1997).  The Veteran was informed in a June 1978 letter that the Board had upheld the Waco RO's denial of his claims.

A claim on which there is a final decision may be reopened if new and material evidence is presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence received since the Board decision includes an April 1964 SOC, a June 1978 notification to the Veteran from the Waco RO, VA treatment records, private treatment records from several different providers, and lay statements from the Veteran and others.

The Board finds the evidence submitted since July 1964 is not new and material with regard to the Veteran's claimed eye injury.  A June 1978 letter from the Waco RO reminded the Veteran that his claims for left ear deafness and eye injury had been previously denied then upheld in a July 24, 1964, Board decision that had been forwarded to the Veteran.  The July 1964 Board decision is not of record.  However, the Veteran submitted a copy of the April 1964 Statement of the Case (SOC) that denied service connection on the basis that the evidence failed to show that "deafness or an eye injury was incurred or aggravated during the Veteran's active duty in the Army."

The evidence of record, as listed on the SOC, included a May 1952 entrance examination showing normal vision and hearing; a May 1954 separation examination showing hearing to be 15/15 bilaterally, 20/20 vision in the right eye, and 20/25 vision in the left; a January 1955 active military service examination showing 20/20 vision bilaterally with hearing unchanged in the right ear and 8/15 in the left; and a November 1963 VA examination showing vision to be 20/20 bilaterally with mild hyperopic astigmatism, speech reception threshold of 14 in the right ear with discrimination at 96, and no response in the left ear.

Service connection for an eye injury was originally denied based on a determination that there was no shown relationship between the claimed condition and military service.  The Board finds the evidence submitted since July 1964 is not new and material.  The evidence added since then provides no indication that the condition was incurred in or otherwise related to service.  Thus, the new evidence does not address a previously unestablished fact necessary to substantiate the claim for service connection for an eye injury.

Under these circumstances, the Board must conclude that new and material evidence to reopen the claim for service connection for an eye injury has not been received, and the Board decision of July 1964 remains final.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen this finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

The Veteran has provided November 1977 and May 2017 audiology reports linking his left ear hearing loss to an explosion in service.  This new evidence addresses a previously unestablished fact necessary to substantiate the claim for service connection for left ear hearing loss.  Therefore, the claim for service connection for a left ear injury is reopened.

Service Connection

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).

The Veteran is diagnosed with profound hearing loss in the left ear, hearing loss in the right ear, and disequilibrium. 

A veteran is considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service; or, where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b).  This "presumption of sound condition" only arises when a currently claimed disability was not detected and noted on an entrance examination report.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991). 

To rebut this presumption, VA must show, by clear and unmistakable evidence, both that the injury or disease preexisted entrance into the service and that the injury or disease was not aggravated by service.  See VAOPGCPREC 3-2003; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  If the presumption of sound condition is rebutted, then a veteran's claim for service connection must be denied.  Wagner, 370 F.3d at 1096.  If the presumption of sound condition is not rebutted, then the VA proceeds with analyzing the veteran's service connection claim under the steps described in Shedden.

Though the Veteran's medical service treatment record has been lost to fire, the record establishes that he was involved in an in-service accident involving a "booby trap" explosion in his face, resulting in slight lacerations to his lower lip, forehead, and right cheek.  The Veteran asserts that his hearing loss and disequilibrium are the result of that in-service event.  At his May 2017 hearing, the Veteran reported that the accident resulted in 9 hours of blindness, loss of hearing, and disequilibrium.  He stated that he continues to suffer from constant disequilibrium to date. The Veteran is competent to report symptoms of disequilibrium and hearing loss.  The Veteran's son testified that the Veteran often had to take breaks while walking due to claimed dizziness and, at times, was unable to drive himself home from work for the same reasons.

As a preliminary matter, the Board finds that the record on appeal establishes that the Veteran's April 1951 pre-induction and May 1952 induction examinations show the Veteran had normal hearing in both ears and note no disabling conditions on induction.  Each PULHES profile contained all ones (1) noting the Veteran's level of fitness to be high.  The Board notes that the Veteran's separation examination is not present in the record.  However, a January 1955 active military service examination showed hearing unchanged in the right ear and 8/15 in the left.  Frequent dizzy spells that had begun two years earlier in hot weather and chronic motion sickness were noted.

Of record are April 1951 pre-induction and January 1955 post-service Reports of Medical History on which the Veteran reported these conditions.  Left ear hearing loss is reported as having been present with tinnitus since childhood.  Dizzy spells were reportedly present.  Chronic motion sickness was also added to the post-service report in addition to dizziness.

Though it is arguable that the Veteran's left ear hearing loss and disequilibrium were present prior to service based on his own statements and the Reports of Medical History created in 1951 and 1955, no condition is noted on his induction examination.  Thus, the Board does not find that the presumption of sound condition is rebutted, and that this should rather be analyzed under the criteria for direct service connection.  See Shedden, 381 F.3d 1163.

Accordingly, both left ear hearing loss and disequilibrium were reported to be the result of the Veteran's in-service injury due to the "booby trap" explosion.  Hearing loss and disequilibrium are not noted on the Veteran's induction examination but are noted to be present on an examination performed eight months after separation.  A private examination in June 1977 reported that the Veteran's left ear was unaidable and he often suffered from mild dizziness.  Private medical examinations performed in November 1977 and May 2017 diagnosed the Veteran with profound hearing loss in his left ear due to the in-service explosion.  Though neither examination contains adequate rationale for the conclusions therein, when viewed under the presumption of soundness together with the remaining evidence of record, service connection is warranted for left ear hearing loss and disequilibrium.

Regarding the right ear, the Veteran reported that he had no hearing in the left ear and excellent hearing in the right ear on enlistment.  His service examinations on record show his hearing to be normal in 1951, 1952, and 1955.  A June 1977 private hearing examination revealed that hearing in the Veteran's right ear was normal.  Private treatment records show that the Veteran reported decreased hearing in his right ear had begun in late 1991.  A May 2017 private medical examination noted that the Veteran reported a progressive decline of hearing in the right ear with no dates specified.  The Veteran was found to have moderate to moderately severe hearing loss in the right ear.

Based on the foregoing, the record shows the Veteran to have normal hearing in his right ear in 1977, 23 years after separation from service; and the record is dispositive with regard to indications of right ear hearing loss until roughly 1991, 37 years after separation from service.

The weight of the evidence does not support that the Veteran's right ear hearing loss is related to his service.  Rather, the Board finds that the preponderance of the evidence is against service connection.

Though the Board acknowledges the Veteran's honest belief that his right ear hearing loss is the result of in service injury, it finds that the preponderance of evidence - lay and medical, is against service connection.  There is objective evidence that the Veteran had no right ear hearing loss after his period of service.  Rather, the audiograms at the time show hearing within normal limits.  Lay statements place hearing loss years after separation from service.  Post-treatment records reflect no complaints of impaired hearing in the right ear until 1991, almost 40 years after separation from service.

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  Although grateful for the Veteran's honorable service, as the preponderance of the evidence is against the Veteran's right ear hearing loss claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b); Ortiz v. Princippi, 274 F. 3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).









ORDER

Reopening of the claim for service connection for an eye injury is denied.

Reopening of the claim for service connection for left ear hearing loss and service connection are granted.

Service connection for disequilibrium is granted.

Service connection for right ear hearing loss is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


